DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 21-36 are presented for examination on the merits.

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Rejections - 35 USC § 112.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 21, 24-26, 29 & 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5.	Claims 21, 24-26, 29 & 32 recite the controller controls “without receiving energy from outside”  It is not clear how a method detects motion, which is actually receiving energy to induce motion and emitting a mechanical waveform.  Some kind of energy has been received to place the tag in motion.  For prosecution purpose examiner interpreted the above claim limitation as emitting a first waveform using internal power supply.  Transmitting using internal battery 
Claims 22-28 and 30-36 are also rejected to as being directly or indirectly dependent of claims 21 and 29.

Claim Rejections - 35 USC § 112.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Applicant’s claim 21, 24-26, 29 and 32 include a negative limitation.  The boundaries of the patent protection sought are not set forth definitely.  The claim limitation includes “….. without receiving energy from outside…..,” which is critical of negative limitations because it tended to define the invention in terms of what it was not, rather than pointing out the invention.  
Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alterna-tive elements are positively recited in the specifica-tion, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.
Claims 22, 23, 27, 28, 31 and 33-36 are also rejected to as being directly or indirectly dependent of claims 21 and 29.


Claim Rejections - 35 USC § 112.
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 23 & 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
10.	Regarding claims 23 & 31, applicant claim indicated as detecting EAS element is inactive or inoperative, however, claims 21 & 29 wherein claims 23 & 29 are dependents from, recite the first [[mechanical]] waveform indicates to the EAS monitoring system that the security tag in motion.  If the EAS in inoperable or inactive, how does the system indicates the EAS monitoring system that the tag is in motion? Appropriate correction required.

Claim Rejections - 35 USC § 112.
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claim 21, 25-27, 29, 32, 33, 34 and 36 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 21 include a limitation:
a.	without receiving energy from outside the security tag,
b.	a first mechanical waveform,
c.	wherein the first mechanical waveform; 
Claim 24 include a limitation:
a.	without receiving energy from outside the tag, a second mechanical waveform,
b.	wherein the second mechanical waveform i) is in the non-audible frequency range,
Claim 25 include a limitation:
a.	third emitting, by the security tag and in response to determining that the security tag is coupled to the article and without receiving energy from outside the tag, a third mechanical waveform,
b.	wherein the third mechanical waveform
Claim 26 include a limitation:
a.	without receiving energy from outside the security tag, a fourth mechanical waveform,
b.	wherein the fourth mechanical waveform

a.	an absence of motion; and discontinuing emitting, by the security tag and in response the second detecting, the first mechanical waveform
Claim 29 include a limitation:
a.	operative upon direction of the controller to radiate, without use of an external power source, mechanical waveforms
b.	the radiating device to emit a first mechanical waveform
Claim 32 include a limitation:
a.	without receiving energy from outside the tag, the radiating device to emit a second mechanical waveform,
b.	wherein the second mechanical waveform
Claim 33 include a limitation:
a.	the radiating device to emit a third mechanical waveform,
b.	wherein the third mechanical waveform
Claim 34 include a limitation:
a.	a fourth mechanical waveform,
b.	wherein the fourth mechanical waveform
Claim 36 include a limitation:
a.	the first mechanical waveform.
These limitations are clearly new matters.  The Examiner can find no support in applicant’s disclosure for such an amendment.  

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer (US 2014/0351098) in view of Holm (US 2010/0039280).
As to claim 21, Shafer discloses in Retail product tracking system, method, and apparatus having claimed:
a.	method for detecting a security tag, the method comprising: detecting, by the security tag, motion of the security tag read on ¶ 0065, (The battery 40 may supply power to the monitoring device 10, either as a constant source of power. The sensor 50 may be any type of sensor, but in some example embodiments, the sensor is a jiggle switch configured to detect movement or handling (e.g., physical handling by a consumer or store employee, etc.) of the monitoring device 10 or an item affixed to monitoring device 10);
b.	emitting, by the security tag and in response the detecting, a first mechanical waveform, wherein the first mechanical waveform: i) is in a non-audible frequency range, ii) is detectable by an electronic article surveillance (EAS) monitoring system, and iii) indicates to the EAS monitoring system that the security tag is in motion read on ¶ 0065, (the battery 40 may supply 
However the limitation “without receiving energy from outside the security tag” is interpreted as transmitting using internal battery instead of passive transponder or RFID principle of receiving interrogating/reader electromagnetic signal from the interrogator/reader and use part of the reading/interrogating signal of the interrogator/reader electromagnetic signal to transmit back a response signal to the interrogator/reader.  Shafer discloses an internal battery in paragraph 0065 as “The battery 40 may supply power to the monitoring device 10, either as a constant source of power. The sensor 50 may be any type of sensor, but in some example 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the battery of Shafer in order to supply power to the monitoring device as a constant source of power and having an internal power supply can communicate over longer distances and have higher memory capacity to store more data. 
As to claim 22, Shafer further discloses:
a.	wherein emitting comprises emitting via at least one of a speaker of the security tag and a piezo component of the security tag read on ¶ 0057, (the I/O 29 may be configured to interface with any number of external devices such as, electronic security devices, tamper detection components, merchandising displays, equipment tags, employee identification cards, audio signal emitting devices (including alarms, speakers, piezo buzzers, etc.,), microphones, lights (e.g., light emitting diodes (LEDs) including dual-color LEDs), buttons, keypads, monitors, displays that presents human-readable information (e.g., for changeable pricing labels), sensors (e.g., accelerometers, movement sensors (e.g., jiggle switch, light sensors, temperature sensors, cameras, camera controls (e.g., configured to forward still pictures, security gates, store audio systems, customer counters, lighting switches, employee communicators (e.g., headsets, handheld radios, door strike mats, jewelry case mats, Lojack® devices, global positioning system (GPS) devices, barcode scanners, RFID readers, loyalty card scanners, communications hardware (e.g., USB hardware, Ethernet hardware, RS232-hardware)). 
As to claim 23, Shafer further discloses:
a.	prior to emitting, detecting, by the security tag, that an EAS element of the security tag is at least one of inactive and inoperable, wherein the emitting is performed upon detecting that the EAS element is at least one of inactive and inoperable read on ¶ 0088, (the monitoring device may be in a deactivated mode. The deactivated mode may comprise the monitoring device being in a power down mode, a sleep mode, and/or any other mode that may involve reduced functionality as compared to an active mode. For example, perhaps to improve battery performance, while in the deactivated mode, the monitoring device may refrain from listening for wireless signals (e.g., actively waiting to receive) or otherwise monitoring wireless signals (e.g., actively waiting to receive and processing signals that are received)). 
As to claim 24, Shafer further discloses:
a.	determining, by the security tag and in response to the detecting, whether the security tag is coupled to an article; and second emitting, by the security tag and in response to determining that the security tag is coupled to an article and without receiving energy from outside the tag, a second mechanical waveform, wherein the second mechanical waveform i) is in the non-audible frequency range, ii) is detectable by the EAS monitoring system, iii) is different than the first mechanical waveform, and iv) indicates to the EAS monitoring system that the security tag is coupled to an article read on ¶ 0055, ¶ 0057 & ¶ 0065, (a radio transmitter/receiver 46, an alarm 42, a battery 40, and a sensor 50. In some embodiments, the monitoring device 10 may include a memory device 44 and/or an input/output device 29. Further, in some embodiments, the monitoring device 10 may comprise a mounting device 52 for attaching to an article, such as a retail article.  As such, the I/O 29 may be configured to support various functionality that the monitoring device may be configured to perform. For example, an I/O pin or port that is configured to interface with a light sensor may be used to determine whether a protected article  
As to claim 25, Shafer further discloses:
a.	determining, by the security tag and in response to the detecting that the security tag is coupled to the article, a characteristic of the article; and third emitting, by the security tag and in response to determining that the security tag is coupled to the article and without receiving energy from outside the tag, a third mechanical waveform, wherein the third mechanical waveform i) is in the non-audible frequency range, ii) is detectable by the EAS monitoring system, iii) is different than the first mechanical waveform and the second mechanical waveform, and iv) indicates to the EAS monitoring system the determined characteristic of the article read on ¶ 0065, (the alarm 42 may include an output device such as one or more of a speaker, vibration pack, light (e.g., a light emitting diode (LED)) or other device. The processor 28 may be configured to control operation of the alarm 42 based on instructions received from the network entity 62. In this regard, based on the current configuration of the monitoring device 10, an alarm condition may be identified and signaled to the alarm 42. In some embodiments, the  
As to claim 26, Shafer further discloses:
a.	determining, by the security tag and in response to the detecting, that the security tag is being removed from a protected area without authorization; and fourth emitting, by the security tag and in response to determining that the security tag is being removed from the protected area without authorization and without receiving energy from outside the security tag, a fourth mechanical waveform, wherein the fourth mechanical waveform i) is in the non-audible frequency range, ii) is detectable by the EAS monitoring system, iii) is different than the first mechanical waveform, and iv) indicates to the EAS monitoring system the security tag is being removed from the protected area without authorization read on ¶ 0055, ¶ 0057 and ¶ 0065, (a radio transmitter/receiver 46, an alarm 42, a battery 40, and a sensor 50. In some embodiments, the monitoring device 10 may include a memory device 44 and/or an input/output device 29. Further, in some embodiments, the monitoring device 10 may comprise a mounting device 52 for attaching to an article, such as a retail article.  As such, the I/O 29 may be configured to support various functionality that the monitoring device may be configured to perform. For example, an I/O pin or port that is configured to interface with a light sensor may be used to determine whether a protected article has been placed under a coat or otherwise  
As to claim 27, Shafer further discloses:
a.	after detecting motion of the security tag: second detecting, by the security tag, an absence of motion; and discontinuing emitting, by the security tag and in response the second detecting, the first mechanical waveform read on ¶ 0140, (if a ping node signal from a non-gate ping node becomes the strongest ping node signal (e.g., as determined by signal strength or other conventional means) detected by the monitoring device, the monitoring device may transfer from the first alarm mode to a normal mode (e.g., since the tag has apparently moved away from the gate node and the exit)). 
As to claim 28, Shafer further discloses:
a.	after detecting motion of the security tag: determining, by the security tag and in response to the detecting, whether the security tag is coupled to an article; third detecting, by the security tag in response to determining that the security tag is coupled to an article, that the security tag has been authorized to be decoupled from the article; and discontinuing emitting, by the security 
As to claim 29, the claim is interpreted and rejected as to claim 21.
As to claim 30, the claim is interpreted and rejected as to claim 22.
As to claim 31, the claim is interpreted and rejected as to claim 23.
As to claim 32, the claim is interpreted and rejected as to claim 24.
As to claim 33, the claim is interpreted and rejected as to claim 25.
As to claim 34, the claim is interpreted and rejected as to claim 26.
As to claim 35, the claim is interpreted and rejected as to claim 27.
As to claim 36, the claim is interpreted and rejected as to claim 28.

Citation of pertinent Prior Arts
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
17.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689